The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2014

                                     No. 04-14-00374-CR

                                     Luis Arnaldo BAEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6881
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER

        On July 22, 2014, we ordered Appellant to provide written proof to this court by August
1, 2014 that either court reporter Decline M. Benavides’s fee had been paid or that Appellant was
entitled to appeal without paying for the record. On July 24, 2014, Appellant filed a response
with this court indicating that payment arrangements were in fact made with the court reporter.
        Our July 22, 2014 show cause order is satisfied. The reporter’s record is due to be filed
no later than August 25, 2014.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court